--------------------------------------------------------------------------------

Exhibit 10.6
 
THE SECURITIES REPRESENTED BY THIS SUBSCRIPTION AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATES OR OTHER
JURISDICTIONS, AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE REGISTRATION AND
QUALIFICATION REQUIREMENTS OF SUCH LAWS.  THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND SUCH LAWS PURSUANT TO
REGISTRATION, QUALIFICATION OR EXEMPTION THEREFROM AND IN ACCORDANCE WITH THE
TERMS OF THE LIMITED LIABILITY COMPANY AGREEMENT OF MONARCH DELAWARE HOLDINGS
LLC, AS AMENDED FROM TIME TO TIME.  THE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE OR OTHER
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS, AND ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.
 
SUBSCRIPTION AGREEMENT
 
Monarch Delaware Holdings LLC


This subscription agreement (the “Agreement”) is entered into by and among C.A.
Bancorp Inc., an Alberta corporation (“CAB”), Federated National Holding
Company, a Florida corporation (“FNHC”), and Transatlantic Reinsurance Company,
a New York corporation (“TransRe” and, each of CAB, FNHC, and TransRe, an
“Investor”), effective as of July 18, 2014.
 
WHEREAS, the Investors desire to subscribe for the number and class of limited
liability company interests of the Monarch Delaware Holdings LLC, a to-be-formed
Delaware limited liability company (the “Company”), set forth on the signature
page to this Agreement opposite such Investors’ name (the “Company Units”).


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


The Subscription
 
1.      Each of CAB, FNHC and TransRe, desiring to become an Investor in the
Company and subject to the conditions set forth in this Agreement, hereby
irrevocably subscribes for and agrees to purchase such Investor’s Company Units
for an aggregate purchase price in the amount set forth on the signature page to
this Agreement opposite such Investor’s name (the “Purchase Price”).
 
2.      Upon signing the signature page of this Agreement by or on behalf of
each named Investor, this Agreement shall be validly executed and delivered by
such Investor and shall be valid, binding and enforceable against such Investor
in accordance with the terms and subject to the conditions set forth in this
Agreement, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization and similar laws affecting creditors’ rights generally and
equitable principles of general applicability.
 

--------------------------------------------------------------------------------

3.      The Investor acknowledges and agrees that its subscription for Company
Units is in connection with the formation of Monarch National Insurance Company,
a to-be-formed Florida corporation (“Monarch National”), and Monarch National
Holding Company, a to-be-formed Florida corporation (“Monarch Holdco” and,
together with the Company and Monarch National, the “Monarch Entities”), both of
which will become direct and indirect wholly owned subsidiaries of the Company
upon the issuance by the Florida Office of Insurance Regulation (the “Florida
OIR”) of a certificate of authority to Monarch National  to write homeowners’
multi-peril and other property and casualty insurance in the State of Florida
(the “Proposed Business”), the approval of Monarch Holdco to operate as an
insurance holding company in the State of Florida, and such other approvals of
the Florida OIR as are necessary or advisable for Monarch National to operate
the Proposed Business and for Monarch Holdco to be an insurance holding company
in the State of Florida  in each case on the terms and conditions set forth in
the LLC Agreement and the OIR Application (each as defined below) (collectively,
the “Florida OIR Approvals”).
 
4.      The parties have negotiated drafts of the following agreements and
instruments to be entered into prior to or on the Closing Date (as defined
below): (a) a Limited Liability Company Agreement of the Company (the “LLC
Agreement”); (b) a note in the principal amount of $5,000,000 to be payable by
Monarch Holdco to TransRe (the “Note”); (c) a Managing General Agency and Claims
Administration Agreement (the “MGA Agreement”) to be entered into between
Monarch National and Federated National Underwriters, Inc. (a wholly owned
subsidiary of FNHC); (d) an investment management agreement (the “Investment
Management Agreement”) to be entered into between CAB or a CAB affiliate and any
or all of the Monarch Entities; and (e) a Reinsurance Right of First Refusal
Agreement (the “ROFR Agreement”) to be entered into between Monarch National and
TransRe (collectively, all of these agreements and instruments, the “Company
Documents”).
 
5.      As soon as practicable following the effective date of this Agreement,
CAB and FNHC shall, for the benefit of the Investors, cause the formation of the
Company, and thereafter cause the Company to submit to the Florida OIR an
application for permission for the Monarch Entities to form a Florida insurance
company and holding company (the “Application”).  CAB and FNHC shall use their
commercially reasonable efforts to cause the Company (a) to ensure that the
Application and all supporting documentation, when filed, is complete and
accurate and (b) to respond promptly to all requests for further information
from the Florida OIR.  Each Investor agrees to make commercially reasonable
efforts to (i) cooperate with the Company and the other Investors in connection
with the Application and (ii) provide or cause to be provided, as promptly as
possible, all such information, documents, certificates and affidavits as such
Investor, or its officers, directors or other affiliates, may be required or
requested to provide in connection with the Application by the Company, CAB,
FNHC or the Florida OIR. The Company shall, at all times during the pendency of
the Application, keep the Investors appraised of the progress of the Application
and promptly provide them with copies of any correspondence to or from the
Florida OIR and any material change, actual or contemplated, in the Application,
affairs of the Company or in any information provided to the Florida OIR or the
Investors.
 
6.      Upon receipt of the Florida OIR Approvals, the Company shall deliver to
each Investor a notice, that sets forth the date (the “Closing Date”) of the
purchase of Company Units by each of CAB, FNHC and TransRe pursuant to this
Agreement (the “Closing”).  The Closing Date will be five business days after
the date of such notice.
 
Conditions to Closing.  The obligations of an Investor to purchase the Company
Units are subject to the fulfillment on or before the Closing Date of each of
the conditions set forth below, unless waived in whole or in part by such
Investor in writing.
 

--------------------------------------------------------------------------------

7.      As of the Closing Date, the Company shall have been duly organized as a
limited liability company and be validly existing and in good standing under the
laws of the State of Delaware; and each of Monarch Holdco and Monarch National
shall have been duly incorporated as a corporation under the laws of the State
of Florida and be validly existing and in good standing under the laws of the
State of Florida.  The Monarch Entities shall have full right, power and
authority to enter into the Company Documents and all documents and instruments
to be executed and delivered in connection therewith to which they are parties,
and to perform their respective obligations thereunder.  CAB, FNHC and TransRe
shall each have executed their counterparts to the LLC Agreement.
 
8.      The Company shall have received the Florida OIR Approvals without the
imposition of any non-customary terms and conditions.
 
9.      Each of the Company Documents and all agreements, documents and
instruments to be executed in connection herewith and therewith, at the time of
execution will be authorized by the Monarch Entities parties thereto, as
applicable, and, when executed and delivered by the Monarch Entities, as
applicable, will constitute a valid and binding obligation of the applicable
Monarch Entities enforceable against them, as applicable, in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization and similar laws affecting creditors’ rights generally and
equitable principles of general applicability.
 
10.      Upon receipt of the Purchase Price from an Investor, such Investor’s
Company Units will be duly authorized and validly issued, and no holder thereof
is or will be subject to personal liability by reason of being such a holder.
 
11.      On or prior to Closing, (a) Monarch National and Federated National
Underwriters, Inc. shall enter into the MGA Agreement, in the form as reasonably
approved by the parties hereto, as approved by the Florida OIR, and on economic
terms agreed to by the parties as of the date of this Agreement; (b) CAB or an
affiliate of CAB shall enter into the Investment Management Agreement with any
or all of the Monarch Entities, in the form as reasonably approved by parties
hereto, as approved by the Florida OIR, and on economic terms agreed to by the
parties as of the date of this Agreement; (c) Monarch Holdco shall execute and
deliver the Note to TransRe in the form substantially agreed to on the date of
this Agreement; and (d) Monarch Holdco and TransRe shall execute and deliver a
ROFR Agreement in the form substantially agreed to by the parties on the date of
this Agreement, as approved by the Florida OIR and on economic terms agreed to
by the parties as of the date of this Agreement.
 
12.      None of the other Investors shall have given notice or be reasonably
expected to give notice of its intention not to complete, or shall it have
become conclusive that any Investor will not be completing, its subscription for
Company Units.
 
Optional Advance Purchase. At the election of any Investor, such Investor shall
have the right, but not the obligation, to purchase all, but not less than all,
of such Investor’s Company Units prior to the Closing Date (an “Optional
Closing”) subject to the fulfillment on or before an Optional Closing of each of
the conditions set forth below, unless waived in whole or in part by such
Investor in writing (any Investor participating in an Optional Closing, an
“Advance Investor”).  An Optional Closing will be on such date as may be agreed
between the Company and any Advance Investor. For the avoidance of doubt, any
Investor that does not exercise its option to purchase its Company Units at an
Optional Closing will purchase its Company Units at the Closing.
 
13.      The Company shall have been duly organized as a limited liability
company and be validly existing and in good standing under the laws of the State
of Delaware.
 

--------------------------------------------------------------------------------

14.      FNHC and CAB shall have agreed upon investment committee guidelines for
the Monarch Entities.
 
15.      Each Advance Investor shall have agreed upon and executed an interim
limited liability company operating agreement for the Company (the “Interim
Operating Agreement”) that provides for each Advance Investor to take all action
within their respective power (including having all of their interests in the
Company represented in person or by proxy at all meetings of the members of the
Company, voting such interests, acting by written consent, and using all
reasonable efforts to cause any manager of the Company designated by such
Advance Investor not to take any action inconsistent with this Agreement)
required to cause the Company to replace the Interim Operating Agreement with
the LLC Agreement upon receipt of the Florida OIR Approvals.
 
16.      No Advance Investor shall have permitted the Company to assume any
material debt or material obligation other than one arising under the Company
Agreements in such form as approved and agreed to by each of CAB, FNHC, and
TransRe.
 
Representations, Warranties and Covenants of each Investor. Each Investor,
severally and not jointly, hereby represents, warrants and covenants that:
 
17.      Such Investor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, and the
person signing this Agreement on the Investor’s behalf is a duly elected,
qualified and acting officer of the Investor and has the necessary authorization
to act on behalf of the Investor and to execute and deliver this Agreement and
all documents and instruments to be executed and delivered in connection
herewith.  The Investor has full right, power and authority to enter into this
Agreement and to perform its obligations hereunder.
 
18.      Any information furnished by the Investor pursuant to this Agreement,
including with respect to the Investor’s financial position, background and
investment experience, is or will be, as the case may be, true, correct and
complete in all material respects as of the date of this Agreement and as of the
Closing.
 
19.      The execution and delivery by the Investor of, and the performance by
the Investor of its obligations under, this Agreement will not contravene any
provision of applicable law, the organizational documents of the Investor, any
agreement or other instrument binding upon the Investor, or any judgment, order
or decree of any governmental body, agency or court having jurisdiction over the
Investor.  Other than the Florida OIR Approvals, no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by the Investor of its obligations under
this Agreement, except where failure to do so could not be expected to have a
material adverse effect on the Company.
 
20.      The Investor certifies that it is either (a) an “accredited investor”
as such term is defined in Regulation D under the Securities Act or (b) not a
“U.S. person” as such term is defined in Regulation S under the Securities Act. 
Annex A, as completed by the Investor, sets forth the basis on which the
Investor satisfies accredited investor status, if applicable.  The Investor is a
“qualified purchaser” as defined for purposes of Section 3(c)(7) of the
Investment Company Act of 1940, as amended.  Annex B, as completed by the
Investor, sets forth the basis on which the Investor satisfies qualified
purchaser status.   The Investor is not subject to and is not aware of any facts
that would cause the Investor to be subject to any of the “Bad Actor”
disqualifications as described in Rule 506(d)(1)(i) to (viii) of the Securities
Act.
 
21.      The Investor is knowledgeable, sophisticated and experienced in
business and financial matters, and it fully understands the limitations on
ownership, sale, transfer or other disposition of the Company Units and is
capable of evaluating an investment in the Company Units.  The Investor is able
to bear the economic risk of its investment in the Company Units and is
currently able to afford the complete loss of such investment.  The Investor
acknowledges that the Company, when formed, will be a newly formed entity that
has not conducted any business operations and, therefore, there are substantial
risks incident to its investment in the Company Units.
 

--------------------------------------------------------------------------------

22.      The Investor has received, read carefully in their entirety and
understands the LLC Agreement and  the Note.
 
23.      Unless specifically identified to the Company, no portion of the assets
used to purchase the Company Units or any beneficial interest therein
constitutes or will constitute the assets of an “employee benefit plan” (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) that is subject to Title 1 of ERISA, a plan,
individual retirement account or other arrangement that is subject to Section
4975 of the Internal Revenue Code of 1986, as amended, or any other state,
local, non-U.S. or other laws or regulations that would have the same effect as
the regulations promulgated under ERISA.
 
24.      Each Investor shall, on or prior to Closing, execute and deliver the
LLC Agreement.
 
25.      At the Closing, each Investor shall deliver the Purchase Price
applicable to such Investor and TransRe shall deliver the principal amount of
the Note by wire transfer to the Company to an account designated by the
Company.
 
Transfer Restrictions
 
26.      Each Investor understands and agrees that (a) the Company Units are
being offered in a transaction not involving any public offering within the
United States within the meaning of the Securities Act; (b) the Company Units
have not been, and will not be, registered under the Securities Act; and (c) the
Company Units may not be transferred except as permitted by the Interim
Operating Agreement or the LLC Agreement, as applicable.  The Investor agrees
that, if in the future it decides to offer, resell, pledge or otherwise transfer
such Company Units or any interest therein, such Company Units or interest
therein will be offered, resold, pledged or otherwise transferred only as
permitted by the Interim Operating Agreement or the LLC Agreement, as
applicable, and only in a transaction exempt from, or not subject to, the
registration requirements of the Securities Act or pursuant to a registration
statement declared effective by the Securities and Exchange Commission (the
“SEC”).
 
27.      Each Investor agrees that any certificate or Company record
representing or reflecting Company Units shall bear a legend or notation stating
the foregoing transfer restrictions, which restrictions shall terminate only in
accordance with the terms of such legend.
 
28.      Each of the foregoing restrictions is subject to any requirement of law
that the disposition of the Investor’s property, be at all times within the
control of the Investor and to compliance with any applicable federal and state
securities laws.
 
The Offering
 
29.      Each Investor acknowledges that none of the materials relating to the
sale of the Company Units have been subject to review, comment or approval by
the staff of the SEC or any U.S. state or foreign securities commission.
 
30.      Except as set forth in Section 39, each Investor is acquiring the
Company Units for its own account, for investment, and is not purchasing the
Company Units with a view to, or for offer or sale in connection with, any
resale or distribution thereof (within the meaning of the Securities Act) that
would violate the securities laws of the United States or any state thereof.
 

--------------------------------------------------------------------------------

31.      Each Investor has had access to all information that it believes is
necessary, sufficient or appropriate in connection with the Company, it has been
afforded an opportunity to ask questions concerning the terms and conditions of
the offering of the Company Units and the LLC Agreement, it has had all such
questions answered to its satisfaction, it has been supplied all additional
information that it has requested and, after being advised by persons deemed
appropriate by such Investor concerning this Agreement, the LLC Agreement and
the transactions contemplated hereby, has made an independent decision to
purchase the Company Units based on information it has determined to be adequate
to verify the accuracy of any other information that the Investor deems relevant
to making an investment decision to purchase the Company Units.
 
32.      The Investors did not become aware of the offering of the Company
Units, nor were the Company Units offered to the Investors, by any form of
general solicitation or general advertising.  In making the decision to purchase
the Company Units, the Investors relied solely on information obtained by the
Investor directly from the Company as a result of any inquiries by the Investor
or one or more of the Investor’s advisors.
 
General
 
33.      Each Investor acknowledges that the Company and its affiliates and
others will rely on the acknowledgments, representations and warranties
contained in this Agreement as a basis for exemption from registration of the
issuance of the Company Units under the Securities Act and under the securities
laws of all applicable states and for other purposes.  The Investor agrees to
notify the Company promptly if any of the acknowledgments, representations or
warranties set forth in this Agreement are no longer accurate.
 
34.      The Company and its affiliates are irrevocably authorized to produce
this Agreement or a copy hereof to any interested party in any administrative or
legal proceeding or official inquiry with respect to the matters covered hereby.
 
35.      All notices, requests, demands and other communications hereunder shall
be in writing and must be delivered in person, registered, electronic or
certified mail or express courier at the address set forth on the signature page
to this Agreement or at such other address as may be designated by the addressee
thereof upon written notice to the other parties hereto.
 
36.      This Agreement contains the entire agreement between the parties hereto
with respect to the matters contemplated herein and supersedes all prior
agreements or understandings among the parties related to such matters.
 
37.      This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware.
 
38.      Each Investor agrees to provide to the Company, on or prior to Closing,
together with this completed and signed Agreement, including Annex A and Annex
B, a completed and signed Substitute IRS Form W-9 or W-8BEN.
 

39.      This Agreement is not transferable or assignable by the Investor, but
CAB may transfer or assign this Agreement to an affiliate that is majority-owned
by CAB and the Company and Investors acknowledge that CAB currently intends to
do so.
 

--------------------------------------------------------------------------------

40.      This Agreement may be executed in two or more counterparts, each of
which together shall be deemed an original, but all of which together shall
constitute one and the same instrument. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
41.      This Agreement shall be terminated if any of the conditions to Closing
set forth in this Agreement shall not have been fulfilled or waived by each of
the Investors by December 31, 2014.
 
[The remainder of this page intentionally left blank]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


140 Class A Units
C.A. BANCORP INC.
   
Purchase Price: US$14,000,000
           
By: /s/ Colin King
   
Name:  Colin King
   
Title: In Capacity of Chief Executive Officer
   
Address: 225a Macpherson Avenue, Suite 201
   
 Toronto, ON M4V 1A1
             
140 Class A Units
FEDERATED NATIONAL HOLDING COMPANY
   
Purchase Price: US$14,000,000
           
By: /s/ Michael H. Braun
   
Name: Michael H. Braun
   
Title: Chief Executive Officer & President
   
Address: 14050 Northwest 14th Street, Suite 180
   
  Sunrise, Florida 33323
             
50 Class B Units
TRANSATLANTIC REINSURANCE COMPANY
   
Purchase Price: US$5,000,000
           
By: /s/ Ken Yapp
   
Name: Ken Yapp
   
Title: Vice President and Assistant General Counsel
   
Address: One Liberty Plaza, 165 Broadway
   
  New York, NY 10006
 

 
[Signature Page to Subscription Agreement of Monarch Delaware Holdings LLC]


--------------------------------------------------------------------------------

ANNEX A
ACCREDITED INVESTOR STATUS


Accredited Investor Status.  Please mark the appropriate box next to each
description applicable:
 
[       ]     A natural person whose individual net worth (as defined in Rule
501(a)(5)(i) of Regulation D promulgated under the Securities Act), or joint net
worth with that person's spouse, exceeds $1,000,000.
 
[       ]      A natural person who had individual income in excess of $200,000
in each of the two most recent years, or joint income with that person's spouse
in excess of $300,000 in each of those years and who has a reasonable
expectation of reaching the same income level in the current year.
 
[       ]      A director or executive officer (as defined in Rule 501(f) of
Regulation D promulgated under the Securities Act) of the Company.
 
[       ]      A bank (as defined in Section 3(a)(2) of the Securities Act) or a
savings and loan association or other institution (as defined in Section
3(a)(5)(A) of the Securities Act), whether acting in its individual or fiduciary
capacity.
 
[       ]      A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended.
 
[       ]         An insurance company (as defined in Section 2(13) of the
Securities Act).
 
[       ]        An investment company registered under the Investment Company
Act of 1940, as amended, or a business development company (as defined in
Section 2(a)(48) of the Investment Company Act of 1940, as amended).
 
[       ]        A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended.
 
[       ]       A plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000.
 
[       ]         An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), if (A) the
investment decision is made by a plan fiduciary (as defined in Section 3(21) of
ERISA) which is either a bank, savings and loan association, insurance company
or registered investment advisor,  (B) the employee benefit plan has total
assets in excess of $5,000,000 or (C) if the plan is a self directed plan, its
investment decisions are made solely by persons who are accredited investors.
 
[       ]         A private business development company (as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended).
 
[       ]      A corporation, a partnership, an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or a
Massachusetts or similar business trust, not formed for the specific purpose of
acquiring securities, with total assets in excess of $5,000,000.
 
[       ]      A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring securities, whose acquisition is directed
by a person who, either alone or with his or her purchaser representative(s),
has such knowledge and experience in financial and business matters that such
person is capable of evaluating the merits and risks of acquiring securities.
 
[       ]         An entity in which all of the equity owners meet the
requirements of at least one of the above subparagraphs for accredited
investors.
 

--------------------------------------------------------------------------------

ANNEX B
QUALIFIED PURCHASER STATUS


Qualified Purchaser Status.  Please mark the appropriate box next to each
description applicable:
 

(1) [       ] A natural person (including any person who will hold a joint,
community property, or other similar shared ownership interest in the Company
with that person’s qualified purchaser spouse) who owns at least $5,000,000 in
Investments (as defined in Rule 2a51-1 under the Investment Company Act).

 

(2) [       ] A company* that owns at least $5,000,000 in Investments and that
is owned directly or indirectly by or for two or more natural persons who are
related as siblings or spouse (including former spouses), or direct lineal
descendants by birth or adoption, spouses of such persons, the estates of such
persons, or foundations, charitable organizations, or trusts established by or
for the benefit of such persons (a “Family Company”).

 

(3) [       ] A trust that is not covered by clause (2) above, and that was not
formed for the specific purpose of investing in the Company, as to which the
trustee or other person authorized to make decisions with respect to the trust,
and each settlor or other person who has contributed assets to the trust, is a
person described in clause (1), (2), or (4).

 

(4) [      ] A person (including a company), acting for its own account or the
accounts of other qualified purchasers, who in the aggregate owns and invests on
a discretionary basis, not less than $25,000,000 in Investments.

 

(5) [       ] A “Qualified Institutional Buyer” as defined in Rule 144A under
the Securities Act (as that term is modified by the limitations imposed thereon
by Rule 2a51-1(g)(1) under the Investment Company Act);

 

(6) [       ] A company, regardless of the amount of its Investments, where each
of the beneficial owners of securities issued by such company is a person
described in clause (1), (2), (3) or (4) of this Annex C.  (If this item is
checked, please contact the Company.  Additional requirements may apply.)

 

--------------------------------------------------------------------------------

* For purposes of this Question, “company” includes a corporation, a
partnership, an association, a joint-stock company, a trust or a fund.  In order
to be a “qualified purchaser” any company that both (i) would, but for an
exception provided in Sections 3(c)(1) or 3(c)(7) of the Investment Company Act,
be an investment company and (ii) was in existence prior to May 1, 1996, must
have complied with the consent provisions of Section 2(a)(51)(C) of the
Investment Company Act.

 
 

--------------------------------------------------------------------------------